              Case 1:19-cr-00870-JMF Document 39 Filed 09/15/20 Page 1 of 2



                        ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                                   Attorneys at Law
                                             100 Lafayette Street, Suite 501
                                                 New York, NY 10013

Franklin A. Rothman                                                                             Tel: (212) 571-5500
Jeremy Schneider                                                                                Fax: (212) 571-5500
Robert A. Soloway
David Stern

Rachel Perillo

                                                                           September 14, 2020
Via ECF
Hon. Jesse M. Furman                                                 Application GRANTED. The Clerk of Court is
United States District Judge                                         directed to terminate Doc. #38. SO ORDERED.
Southern District of New York
40 Foley Square
New York, New York 10007

                    Re:      United States v. Mustapha Raji
                             19 Cr. 870 (JMF)
                                                                                   September 15, 2020
Dear Judge Furman:

         I am the attorney for Mustapha Raji, the defendant in the above-referenced matter. On
May 27, 2020, the Court ordered Mr. Raji’s release on bail subject to a $100,000 personal
recognizance bond to be signed by three financially responsible persons and secured by $10,000
in collateral. On July 27, 2020, the Court’s Order was modified to require two financially
responsible co-signers and one moral suasion co-signer. Mr. Raji was released from custody on
August 19, 2020, and is now residing at his home in Hollywood, Florida. His bond conditions
restrict travel to the Southern and Eastern Districts of New York and the Southern District of
Florida (with the approval of Pretrial Services to districts in between for the purposes of
traveling between the foregoing districts).

         This letter is respectfully submitted, with the consent of pretrial services and the
government, to request a temporary modification of Mr. Raji’s travel restrictions to allow him to
travel to Orlando, Florida (located in the Middle District of Florida) on September 17, 2020 in
order to attend a medical appointment. As the Court is aware from Mr. Raji’s bail application,
he suffers from various medical conditions, and prior to his arrest, was being treated at the
Orlando Health Heart Institute in Orlando, Florida. On September 17, he is scheduled to have
his first appointment since being released on bail. If this application is granted, Mr. Raji intends
to drive to Orlando that day1 and will return to his home in Hollywood after the appointment.

       As mentioned, Mr. Raji’s pretrial services officer in the Southern District of Florida,
Jason Jacoby, consents to this request, and the government, by AUSA Eun Young Choi, also
consents.
1
    Mr. Raji does not drive and will be driven to his appointment by a friend.
        Case 1:19-cr-00870-JMF Document 39 Filed 09/15/20 Page 2 of 2




Hon. Jesse M. Furman
September 14, 2020
Page Two

      If the Court has any questions regarding this application, please contact my office.


                                                                   Respectfully submitted,

                                                                          /s/

                                                                   Jeremy Schneider
cc:   AUSA Eun Young Choi (By ECF)
      AUSA Dina McCleod (By ECF)
      USPO Jason Jacoby (By Email)
